NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

13-P-906                                      Appeals Court
13-P-686
13-P-1385

         CURT F. PFANNENSTIEHL vs. DIANE L. PFANNENSTIEHL
                   (and two consolidated cases1).


               Nos. 13-P-906, 13-P-686, & 13-P-1385.

        Norfolk.     February 11, 2014. - August 27, 2015.

  Present:   Kafker, C.J., Cypher, Kantrowitz, Berry, & Fecteau,
                                JJ.2


Divorce and Separation, Division of property, Findings,
     Attorney's fees. Trust, Spendthrift provision. Contempt.
     Practice, Civil, Findings by judge, Contempt, Stay of
     proceedings.



     Complaint for divorce filed in the Norfolk Division of the
Probate and Family Court Department on September 22, 2010.



    1
        Both involving the same parties.
    2
       These consolidated cases were initially heard by a panel
comprised of Justices Kantrowitz, Berry, and Fecteau. After
circulation of the opinion to the other justices of the Appeals
Court, the panel was expanded to include Chief Justice Kafker
and Justice Cypher. See Sciaba Constr. Corp. v. Boston, 35
Mass. App. Ct. 181, 181 n.2 (1993). Justice Kantrowitz
participated in the deliberation on this case while an Associate
Justice of this court, prior to his retirement.
                                                                    2


     The case was heard by Angela M. Ordoñez, J.; a complaint
for contempt, filed on January 24, 2013, was also heard by her;
and a motion to stay enforcement of the judgment pending appeal
was considered by her.

     A motion to stay the proceedings pending appeal was
considered in this court by Vuono, J.

     Robert J. O'Regan for the husband.
     Jillian B. Hirsch for the wife.


     BERRY, J.   The main issue presented -- in what is the lead

of three appeals3 related to these divorce proceedings --

concerns the decision of a judge of the Probate and Family Court

(probate judge or judge) to include in the marital estate, for

purposes of the G. L. c. 208, § 34, division, the husband's

interest in a multi-million dollar trust established by the

husband's father (the 2004 trust4).    The principal of the 2004

trust was, in the main, associated with funding from the

family's operation of corporations that own and operate for-

profit colleges, including Bay State College in Massachusetts

and Harrison College in Indiana.5     The husband claims as error


     3
       The three consolidated appeals are from the amended
judgment of divorce, the judgment of contempt, and the single
justice's order denying the motion for a stay.
     4
       The legal title of the 2004 trust is the "Frederick G.
Pfannenstiehl 2004 Trust."
     5
       These two colleges are owned by Bay State Educational
Corporation and Educational Management Corporation, corporations
controlled by the husband's family. Bay State Education
Corporation does business as Bay State College in Massachusetts.
Educational Management Corporation does business as Harrison
                                                                    3


the assignment of   $1,333,047 of the trust value to the wife and

the requirement that the husband pay $48,699.77 monthly for

twenty-four months to effectuate the division of assets set

forth in the amended judgment.6

     As to this issue, the husband, citing a spendthrift

provision in the subject trust, argues that the 2004 trust value

and income therefrom were isolated, were not within the marital




College which is a postsecondary higher education institution
with thirteen to fourteen campuses in Indiana and surrounding
States and which, at the time of trial, had an enrollment of
approximately 6,000 students. See note 13, infra.
     6
       Other issues presented in the three consolidated appeals
include the husband's arguments that he was denied his right to
trial before an impartial magistrate; that many of the judge's
findings of fact are plainly wrong; that the judge's award of
attorney's fees to the wife was an abuse of discretion; that the
judgment finding him in contempt was in error; and that an order
denying his motion for a stay should be set aside.

     In a cross appeal the wife argues that the award of
attorney's fees was insufficient; that the judge erred by not
considering future distributions from the 2004 trust as income
in calculating support; and that the judge should have included
the husband's hypothetical claim for breach of fiduciary duty in
the marital estate.

     We address these other issues, after first turning to the
principal issue involving the 2004 trust. In summary, as to
these various other issues, we determine with respect to the
major claims that (1) the wife's attorney's fees were warranted;
(2) the contempt finding against the husband is not sustainable;
and (3) the stay which ordered no further payments to the wife
pending appeal shall be vacated. The husband's claim that his
case was not decided by an impartial magistrate lacks any merit.
                                                                   4


estate, and, therefore, should have been excluded from

consideration under G. L. c. 208, § 34.7

     This spendthrift isolation theory, as detailed infra, is

advanced notwithstanding that the 2004 trust had made

distributions to the husband -- including an outright $300,000

in 2008 followed by 2009-2010 monthly payments of several

thousand dollars -- all of which were distributed from the 2004

trust to the husband, his twin brother, and a sister.    Only as

to the husband did these substantial monthly payments end, and

they did so precisely on the eve of the husband's divorce

filing.   In contrast to the finale for the husband, the 2004

trust payments continued to the husband's brother and sister.

Specifically, there was a cutoff of the monthly payments to the


     7
       General Laws c. 208, § 34, as amended by St. 2011, c. 124,
§ 2, states:

     "In fixing the nature and value of the property, if any, to
     be so assigned, the court, after hearing the witnesses, if
     any, of each of the parties, shall consider the length of
     the marriage, the conduct of the parties during the
     marriage, the age, health, station, occupation, amount and
     sources of income, vocational skills, employability,
     estate, liabilities and needs of each of the parties, the
     opportunity of each for future acquisition of capital
     assets and income, and the amount and duration of alimony .
     . . In fixing the nature and value of the property to be so
     assigned, the court shall also consider the present and
     future needs of the dependent children of the marriage . .
     . contribution of each of the parties in the acquisition,
     preservation or appreciation in value of their respective
     estates and the contribution of each of the parties as a
     homemaker to the family unit."
                                                                     5


husband of from $20,000 to $65,000 in August, 2010, one month

before the commencement of divorce proceedings in September,

2010.   This cutoff, of course, stands in stark contrast to the

continuing pattern of distributions to the husband's two other

siblings and undermines the husband's theory of exclusion of the

2004 trust.

     For the reasons stated herein, we conclude that the record

in the case, including but not limited to trust documentary

exhibits, provides telling evidence that the spendthrift

provision is being invoked as a subterfuge to mask the husband's

income stream and thwart the division of the martial estate in

the divorce.    A chart set forth infra shows a spendthrift scheme

that is virtually empty of purpose except as a form of

insulation to inclusion and valuation in the divorce process.

On this issue, we look to settled trust law, which holds that

the mere statement of a spendthrift provision in a trust does

not render distributions from a trust, such as this one, immune

to inclusion in the marital estate for G. L. c. 208, § 34,

calculations.

     In addition to our determination that the probate judge

correctly included the 2004 trust in the marital estate, we

further conclude that the judge appropriately divided the
                                                                         6


marital estate by allocating sixty percent to the wife and forty

percent to the husband.8

     1.    Divorce appeal.    a.   Factual background.   The following

is taken from the case record of the divorce.       The parties were

married in February, 2000, and last lived together in August,

2010.    The parties have two children.    At the time of trial, the

son was eleven years old, and the daughter was eight years old.

Both children have special needs.      The son has been diagnosed

with dyslexia and Attention Deficit Disorder (ADD) and attends a

private school that specializes in teaching students with

dyslexia.   The daughter has been diagnosed with Down syndrome

and has had significant medical and developmental issues

throughout her life.      The daughter currently is treated by nine

specialists for her medical needs and attends a specialized

school that provides her with physical, occupational, and speech

therapy.    She requires "around the clock supervision."

     i.    The husband.    At the time of the 2012 trial, the

husband was forty-two years old.      He had attended college for

     8
       It is more than worthy of note that in this complicated,
intensely litigated case with eight days of trial, this judge
did a masterful job in marshalling the facts and compiling the
record in a memorandum of decision spanning forty-two pages,
including 344 fact findings (which often provide clarity in a
maze of seemingly nontransparent financial arrangements) and
accompanying legal analysis and rationale. That memorandum
decision provides an insightful backdrop to the eight appellate
briefs of 295 pages and the 4,769 pages of record appendices
submitted to this court in the three separate appeals.
                                                                      7


one and one-half years.     He has dyslexia and ADD but is

otherwise in good health.     The husband comes from a family of

substantial means.   Those substantial family holdings are

principally connected to the family's running of for-profit

colleges.   The tuition income from these for-profit educational

businesses was substantial, and, indeed, was a main source of

funding for the 2004 trust.

     In addition, the husband was employed as an assistant

bookstore manager for one such university and earned about

$170,000 per year.   The judge found that a "normal incumbent" in

this assistant bookstore manager position would earn roughly

$50,000 to $60,000 per year.     The judge found that this handsome

and inflated salary flowed from the husband's "familial

relations."9

     Between 2008 and 2010, the husband received tax-free

distributions from the 2004 trust as follows:     $300,000 received

in one payment in 2008, $340,000 received in six payments in

2009, and $160,000 received at a rate of $20,000 per month for

the first eight months of 2010.     Payments from the trust ceased

     9
       These same familial relations provided the husband the
opportunity to take a four-year leave of absence from his
employment between 2007 and 2011 to pursue carpentry and
building work. During his leave of absence, the husband earned
only modest income from his carpentry work and continued to
receive his full salary as an assistant bookstore manager. The
husband has also earned modest amounts as an on-call firefighter
and a snowplow driver.
                                                                      8


after August, 2010, the month preceding the husband's filing for

divorce.

    In 2010, the husband's gross income, including the trust

distributions of $160,000, amounted to approximately $350,000.

At the time of trial, given the cessation of the trust income,

the husband's gross annual income had diminished to $180,000.

The husband has substantial opportunities to acquire capital

assets and income in the future.

    ii.    The wife.    The wife is forty-eight years old and is

generally in good health.     She is a college graduate who served

as an officer in the United States Army Reserves for eighteen

years.   The wife left the military in 2004, just two years short

of the twenty years of service that would have entitled her to a

military pension.      The decision to retire came after pressure

from the husband and his family following the birth of the

parties' daughter, who, as noted, is medically challenged.      The

wife currently works as an ultrasound technician one day each

week and is paid approximately forty-six dollars per hour.      At

the time of trial, her gross yearly income from this position

was $22,672.

    The wife was the primary homemaker and caretaker of the two

children throughout the entirety of the marriage. She has

devoted extraordinary amounts of time and effort addressing the

children's (and particularly the daughter's) personal, medical,
                                                                   9


educational, and extracurricular needs and activities.     The

judge found that the wife "currently spends most of her time

caring for [the parties' daughter]."   The daughter's needs are

ongoing, and she will likely reside with the wife for numerous

years to come.   Although the wife has some opportunity to

acquire assets in the future, her opportunity is limited

considerably by her care of the parties' daughter.

    b.   The family lifestyle as interconnected to the 2004

trust distributions.   During the marriage, the family was able

to enjoy an upper middle class lifestyle.   This expansive

lifestyle was financially attributable, in large measure, to the

distributions to the husband from the 2004 trust, the

beneficence of the husband's father, and the rather large salary

of $170,000 which the husband received as the assistant

bookstore manager.   The probate judge did "not credit [the

husband's] testimony that he lacked knowledge concerning where

he spent the 2004 Trust distributions as well as whether he paid

taxes on said distributions."

    c.   The amended judgment.   The pertinent parts of the

judgment, as amended and dated August 13, 2012, are summarized

as follows.

    Including the husband's interest in the 2004 trust, the

judge calculated the total value of the combined marital estate

at $4,305,380.   The judge divided assets in the marital estate
                                                                  10


(including the husband's interest in the 2004 trust) by

allocating sixty percent to the wife and forty percent to the

husband.   In the final calculations including that division, and

certain other assets, the wife received total assets valued at

$2,328,688 and the husband received total assets valued at

$1,976,692.

     The judge found that the total value of the 2004 trust was

$24,920,217.37.   The judge calculated the husband's one-eleventh

interest10 in the trust at $2,265,474.31.   The wife was allocated

a portion of the 2004 trust worth $1,133,047.79.   The husband

retained a portion of the 2004 trust valued at $1,132,426.52.

     To effectuate the asset transfers to the wife, the judge

ordered the husband to make twenty-four monthly payments to the

wife in the amount of $48,699.77.11

     In other provisions of the amended judgment, the wife was

designated the primary custodial parent of the children, subject

to the husband's parenting schedule.   The husband was ordered to

pay child support in the amount of $1,100 per week, an amount to

which the parties stipulated.   Neither party was awarded

alimony.

     10
       The husband's interest was formulated on the basis of the
current number of beneficiaries.
     11
       These $48,699.77 payments were the subject of the wife's
contempt action against the husband, see part 2, and were stayed
during a part of the pendency of this appeal, see part 3.
                                                                      11


     The judge also ordered the parties to maintain life

insurance policies for the benefit of the children and, based on

the judge's findings concerning the husband's obstructionist

conduct at trial, ordered the husband to contribute $175,000

towards the wife's attorney's fees.      As we have indicated, both

the husband and the wife have appealed.

     d.   The 2004 trust.    i.   General principles.   At the

outset, we set forth the general principles that bear upon the

authority of the probate judge to determine whether to include

an asset or an interest in the marital estate.     In D.L. v. G.L.,

61 Mass. App. Ct. 488, 492-493 (2004), we stated:

     "General Laws c. 208, § 34, defines the scope of a trial
     judge's discretion to assign interests in the marital
     estate to the wife or husband, based on a number of
     specified factors. . . . Separate from the division of
     assets within the estate is the question whether certain
     assets properly are considered a part of the estate. In
     making the determination of what to include in the estate,
     the judge is not bound by traditional concepts of title or
     property. 'Instead, we have held a number of intangible
     interests (even those not within the complete possession or
     control of their holders) to be part of a spouse's estate
     for purposes of § 34.' Baccanti v. Morton, 434 Mass. 787,
     794 (2001), quoting from Lauricella v. Lauricella, 409
Mass. 211, 214 (1991). 'When the future acquisition of
     assets is fairly certain, and current valuation possible,
     the assets may be considered for assignment under § 34.'
     Williams v. Massa, 431 Mass. 619, 628 (2000)."

D.L. v. G.L., supra, quoting from S.L. v. R.L., 55 Mass. App.

Ct. 880, 882-883 (2002).12


     12
       Whether a party's interest in trust property is part of
the marital estate for purposes of § 34 has been said to present
                                                                  12


     In this case, we determine that the judge acted properly in

including the husband's interest in the 2004 trust in the

marital estate, which we further describe below, and

appropriately valued and divided the trust assets.

     ii.   Trust background.   We outline the only parts of the

2004 trust material to these appeals.   The 2004 trust is an

irrevocable spendthrift trust that was established by the

husband's father.   The 2004 trust holds shares of stock in the

husband's family-controlled private corporations, which

corporations, in turn, own and operate for-profit colleges.13

Among additional assets and liabilities in the 2004 trust, there

are promissory notes owed to the husband's father, and life

insurance policies.14



a question of law. See Lauricella v. Lauricella, 409 Mass. at
213 & n.2; D.L. v. G.L., supra at 493-494. The instant case
also presents intensive and supported fact finding on the part
of the probate judge concerning the distributions from the trust
leading up to the time of the divorce and thereafter.
     13
       The 2004 trust shares are comprised of thirty-six percent
of the outstanding shares (i.e., currently 3,600 shares) of
Educational Management Corporation and fifteen percent of the
outstanding shares (i.e., 1,569 shares) of Bay State Education
Corporation. The 2004 trust holds three life insurance policies
on the life of the husband's father (which are intended to pay
any estate tax in the event of his death) and a cash account.
     14
       Thus, as of the date of trial, the husband's father had
been paid close to $7 million on a promissory note from the
trust. At the time of trial, approximately $5,378,701 in
principal and interest were still owed to the husband's father
pursuant to the promissory note and a later amended promissory
note. The trust is also obligated to pay the premiums on the
                                                                    13


    There are two trustees of the 2004 trust.     The husband's

twin brother is one trustee.     This brother is also vice-

president and secretary of Educational Management Corporation

and president and treasurer of Bay State College, which is owned

by Bay State Education Corporation and holds stock in that

particular for-profit college (see note 5, supra).    The brother

and the father serve as officers and directors of the

corporations.   Thus, in these corporate roles, the brother and

father decide and control what dividends are to be paid to the

trust, impacting the funding to the 2004 trust, and, in turn,

the 2004 trust principal and income available for distributions.

    The second trustee was ostensibly an outside trustee, but

this trustee was also inextricably interconnected with, and

aligned with, the husband's family.     This trustee is a lawyer,

and he and his law firm have represented the husband's father

and his businesses since 1972.    His law firm also represents the

trustees of the 2004 trust.    At trial, this trustee's testimony

manifested not only hands-off administration, but also little,

if any, scrutiny of the 2004 trust distributions; indeed, this




three life insurance policies held by the trust (annual payments
amount to $435,000 per year). Although not obligated to do so,
the trust makes payments to the husband's father for taxes owed
on income in addition to the principal and interest owed on the
amended promissory note.
                                                                     14


trustee appeared unaware of the level of, or timing of, the

distributions.

    To use understatement:      the record shows the 2004 trust was

not administrated impartially by the two trustees.     To the

contrary, the judge expressly found that as the divorce began,

"the proverbial family wagons circled the family money."        We

have described some record facts that support the judge's

graphic image and findings, but there are far more.     Among other

facts, the judge cited the cessation before the divorce of

distributions to the husband and continuing pattern of monthly

distributions to the husband's brother and sister; the judge

also considered the unusual testimony of the supposedly

independent cotrustee concerning the ongoing payments to the

brother and sister.     This trustee said that the reason why the

distributions to the husband were discontinued was out of a

concern that the intent of the donor (the husband's father) to

keep funds within the family might be violated if distributions

continued.     This statement was not indicative of independence.

    iii.     Chart showing cutoff of 2004 trust distributions to

the husband.    In calculating the 2004 trust distributions, the

judge added the numbers as follows:     between April, 2008, and

August, 2010, the husband received $800,000 from the trust and,

since April, 2008, the husband's brother received $1,133,207 and

his sister received $1,180,000.
                                                                                          15


         The following chart reveals how the spigot from the 2004

trust of substantial monthly income distribution was

deliberately and abruptly shut off for the husband alone as the

divorce proceedings were in the immediate offing.                            (Again, to be

noted is that this chart does not include the $300,000 outright

distribution in 2008.)

Date      Trust Funding   Trust Funding   Brother         HUSBAND         Sister
          from College    from            Distributions   Distributions   Distributions
          Income          Investment      from Trust      from Trust      from Trust
                          Account
Jul-07    1,584,000       95,000
Aug-07
Sep-07                    30,000
Oct-07                    130,000
Nov-07
Dec-07
Jan-08                    90,000
Feb-08
Mar-08
Apr-08                    90,000
May-08
Jun-08    (1,332,000)
Jul-08    1,332,000       95,700
Aug-08
Sep-08
Oct-08
Nov-08
Dec-08
Jan-09                    95,000
Feb-09
Mar-09
Apr-09                    100,000
May-09                    225,000         (65,000)        (65,000)        (65,000)
Jun-09                    280,000         (85,000)        (85,000)        (85,000)
Jul-09                    265,000         (60,000)        (60,000)        (60,000)
Aug-09                    90,000          (30,000)        (30,000)        (30,000)
Sep-09                    150,000         (50,000)        (50,000)        (50,000)
Oct-09                    140,000
Nov-09    135,000                         (50,000)        (50,000)
Dec-09    135,000
Jan-10    135,000                         (20,000)                        (20,000)
Feb-10    135,000                         (20,000)        (40,000)        (20,000)
Mar-10    135,000                         (20,000)        (20,000)        (20,000)
Apr-10    877,500                                         (20,000)        (20,000)
May-10    135,000                                         (20,000)        (20,000)
Jun-10    135,000                         (13,207)        (20,000)        (20,000)
Jul-10    225,000                         (20,000)        (20,000)        (20,000)
Aug-10    225,000                         (20,000)        (20,000)        (20,000)
Sep-10    225,000                         (20,000)                        (20,000)
Oct-10    225,000                         (20,000)                        (20,000)
Nov-10    225,000                         (20,000)                        (20,000)
Dec-10    225,000                         (20,000)                        (20,000)
Jan-11    253,127                         (20,000)                        (20,000)
Feb-11    253,127                         (20,000)                        (20,000)
Mar-11    253,127                         (20,000)                        (20,000)
Apr-11    253,127                         (20,000)                        (20,000)
                                                                           16

May-11                              (20,000)               (20,000)
Jun-11                              (20,000)               (20,000)
Jul-11        253,127               (20,000)               (20,000)
Aug-11        253,127               (20,000)               (20,000)
Sep-11        253,127               (20,000)               (20,000)
Oct-11        107,207               (20,000)               (20,000)
Nov-11        107,207               (20,000)               (20,000)
Dec-11        107,207               (20,000)               (20,000)
Jan-12        154,735               (20,000)               (20,000)
Feb-12        154,735               (20,000)               (20,000)
Mar-12        154,735               (20,000)               (20,000)

         It is clear that this cutoff of the distributions from the

2004 trust only to the husband and just on the eve of divorce

was a deliberate manipulation to erase a major component of the

husband's annual income and to silence his interest in the trust

-- for a convenient time while the divorce was ongoing.

Significantly, the judge found it likely that the husband would

receive distributions from the 2004 trust after the divorce was

over.         The judge found as follows.      "The Court finds that the

suspension of trust distributions occurred because [the husband]

filed for divorce and the Trustees deemed it risky to give [the

husband] money that might be shared with [the wife], a non-

beneficiary."           The husband now seeks to cover this manipulation

by invoking the spendthrift provision.15

         iv.       The spendthrift provision.   This pattern of

distribution -- substantial distributions before the divorce,

then zero as the divorce loomed -- belies the husband's

invocation of a spendthrift provision to exclude the 2004 trust


         15
       Notwithstanding the significant assets and distributions,
there were no annual accountings by the trustees of the 2004
trust.
                                                                    17


from his marital estate.   The spendthrift provision provides as

follows:

         "Neither the principal nor income of any trust created
    hereunder shall be subject to alienation, pledge,
    assignment or other anticipation by the person for whom the
    same is intended, nor to attachment, execution, garnishment
    or other seizure under any legal, equitable or other
    process."

    It is well established by law that a trust, even one with a

spendthrift provision, may be included in a marital estate for

purposes of division under § 34.   "Common sense and basic

concepts of fairness support the notion that ownership of a

valuable asset demonstrates ability to pay without further

inquiry as to whether payment can be enforced directly against

the asset. . . .   The law does not require that an obligor be

allowed to enjoy an asset --such as a valuable home or the

beneficial interest in a spendthrift trust -- while he neglects

to provide for those persons whom he is legally required to

support."   Krokyn v. Krokyn, 378 Mass. 206, 213-214 (1979).

Accord Lauricella v. Lauricella, 409 Mass. at 216.     "[W]e have

held a number of intangible interests (even those not within the

complete possession or control of their holders) to be part of a

spouse's estate for purposes of § 34."   Id. at 214.   Thus, in

Lauricella it was held that a trust with a spendthrift clause

was includable under § 34.   See Davidson v. Davidson, 19 Mass.

App. Ct. 364, 371 (1985) (remainder interest subject to valid
                                                                   18


spendthrift clause included in estate for property division

under § 34).

    v.    The ascertainable distribution standard in the 2004

trust.    We also consider, as did the probate judge, whether in

this case the trust is subject to an ascertainable standard

which supports the inclusion of this asset in the marital

estate.    The income stream was not too remote or speculative,

nor purely discretionary.

    As to the ascertainable standard for distribution, the 2004

trust provides in art. first, par. A, a common distribution

standard tied to such life matters as support, welfare and

maintenance.

    "Until the division of the Trust into separate shares
    pursuant to paragraph B below, the Trustee shall pay to, or
    apply for the benefit of, a class composed of any one or
    more of the Donor's then living issue such amounts of
    income and principal as the Trustee, in its sole
    discretion, may deem advisable from time to time, whether
    in equal or unequal shares, to provide for the comfortable
    support, health, maintenance, welfare and education of each
    or all members of such class . . . . In the exercise of
    such discretion, the Trustee may take into account funds
    available from other sources for such needs of each
    beneficiary . . . . At the end of each taxable year, any
    net income which is not disposed of by the terms of this
    paragraph shall be added to the principal of the trust
    estate." (Emphasis added.)

    Thus, the husband had a present enforceable right to

distributions from the 2004 trust.   That factor, among others,

was appropriately assessed by the probate judge in weighing the

value and manner of the total asset division to the wife.
                                                                    19


Significantly, the judge found it likely that the husband would

receive distributions from the 2004 trust after the divorce was

over.

    In these respects, the 2004 trust differs from wholly

discretionary trusts, with no distribution standards regarding

support, health, maintenance, welfare, or education.     Thus, we

are not persuaded by the husband's citation to D.L. v. G.L., 61
Mass. App. Ct. 488, because the trust at issue in that case

involved payments that were wholly discretionary, and,

consequently, the trust was not includable in the marital

estate.   (In D.L., supra, neither income nor principal had ever

been distributed from the subject trust to the husband, a marked

contrast to this case where there were serial monthly

distributions to the husband.)

    Reduced to essentials, it is clear that the 2004 trust has

an ascertainable standard pursuant to which the trustees, as

fiduciaries, were obligated to, and actually did, distribute the

trust assets to the beneficiaries, including the husband, for

such things as comfortable support, health, maintenance,

welfare, and education.   Illustrative of ascertainable standards

which govern trust distributions, see, e.g., Marsman v. Nasca,

30 Mass. App. Ct. 789, 795 (1991), quoting from Woodbury v.

Bunker, 359 Mass. 239, 243 (1971) (language directing trustees

to pay beneficiary such amounts as they "shall deem advisable
                                                                  20


for his comfortable support and maintenance" has been

interpreted to set an ascertainable standard, namely to maintain

life beneficiary "in accordance with the standard of living

which was normal for him before he became a beneficiary of the

trust").   See also Dana v. Gring, 374 Mass. 109, 117 (1977);

Dwight v. Dwight, 52 Mass. App. Ct. 739, 744 n.5 (2001) ("the

trustee would be under a duty to provide income from the trust

to the husband should the trustee determine, upon inquiry, that

the husband needed it").

    Given these ascertainable standards, the husband's interest

in the trust is vested in possession, with a presently

enforceable right to the trust distributions to support his

lifestyle during his lifetime including for maintenance,

welfare, and education (and including educational funds needed

for the special needs of the two children).   Indeed, the pattern

of distributions up to the time of the divorce filing (with the

husband regularly receiving distributions until the eve of the

divorce filing) reflects distributions from the 2004 trust that

fall within these ascertainable standards.

    Finally, it cannot be gainsaid that the substantial income

distributions for support, maintenance, and welfare from the

2004 trust were woven into the fabric of the marriage.     The 2004

trust distributions were integral to the family unit, and the

family depended upon these trust distributions monies to meet
                                                                    21


their routine expenses and to maintain their standard of living.

It was mostly the large cash distributions from the 2004 trust

which allowed the husband and wife to live an upper middle class

lifestyle, own an expensive home, supplement the expenses for

their special needs children's services, and live well beyond

the husband's inflated bookstore income of $170,000.    The judge

found the husband had expenses of $3,557 per week and wife had

expenses of $2,910.    Their combined annual expenses are

$336,284.   As the judge found, such high-level expenses could

only have been met with augmentation from the 2004 trust

distributions.   Notably, the trust distributions were all tax-

free, so the disposable income was significant.   In short, the

family lifestyle and expenses, as a matter of financial

mathematics, could not have been met on the husband's after-tax

net income without the 2004 trust income stream as woven into

the marriage fabric.

    Furthermore, upon termination of the distributions from the

2004 trust, the husband will receive a share equal to his

siblings.   The husband therefore has a vested beneficial

interest subject to inclusion in the marital estate.   Even a

"remainder interest under [a] testamentary trust . . .

constituted a sufficient property interest to make it a part of

[the] estate for consideration in connection with a property
                                                                   22


division under § 34."    Davidson v. Davidson, 19 Mass. App. Ct.

at 372.16

     vi.    The 2004 trust valuation and division.   Having decided

that the 2004 trust was includable in the marital estate, the

judge had discretion to divide that asset.    "Once the judge

included these assets as part of the marital estate, [he] had

broad discretion to determine how to divide the entire estate

equitably . . . ."     Williams v. Massa, 431 Mass. at 625-626.

Moreover, the fact that the value of a vested, but not yet

distributed, interest may not be susceptible of precise

calculation "does not alter its character as a divisible asset."

Lauricella v. Lauricella, 409 Mass at 217.    See Davidson v.

Davidson, 19 Mass. App. Ct. at 373 n.12.

     Our divorce law takes an expansive view of what may

comprise the marital estate of a party, including a beneficial

interest in a trust.    In this case, the distributions to the

husband from the 2004 trust from 2008 to 2010 (prior to the

divorce) support including the 2004 trust in the estate of the

recipient subject to division under G. L. c. 208, § 34.     See

Earle v. Earle, 13 Mass. App. Ct. 1062, 1063 (1982); Davidson v.




     16
       We reject the husband's argument that simply because the
pool of beneficiaries remains open to future offspring, the 2004
trust is not subject to valuation and division as an asset of
the marital estate.
                                                                   23


Davidson, 19 Mass. App. Ct. at 374 n.13; Comins v. Comins, 33
Mass. App. Ct. at 30.

     For these reasons, we conclude that the ascertainable

standard embedded in the 2004 trust, the enforceability of that

standard for distributions to the husband, and the vested nature

of the husband's interest in the 2004 trust warranted the judge

in including the 2004 trust in the marital estate.17

     e.   Attorney's fees.   The award of attorney's fees to the

wife's counsel in the amount of $175,000 was based, in large

part, on the husband's failure to obtain information concerning,

and to list a value for (other than as "uncertain"), his

beneficial interest in the 2004 trust.    On this record,

including, but not limited to, the attorney's fees unnecessarily

incurred by the wife in "scorched earth litigation" and

discovery violations,18 we conclude the fees awarded are

reasonable and shall be affirmed.



     17
       The value the judge assigned to the husband's interest in
the 2004 trust was justified on the record.
     18
       We note two limited examples, from an array of such
tactics. In the husband's trial testimony (on a point not
credited by the probate judge), the husband testified that he
did not know what he did with $800,000 in distributions he
received. Likewise, in discovery, in an act reflecting his
nonproduction of trust information, the husband in one of his
financial statements referred to a beneficial interest in a
trust set up by his father, but listed that trust as having no
value.
                                                                  24


     2.   The contempt case.   On January 24, 2013, the wife filed

a complaint for contempt, alleging that the husband had failed

to comply with the amended judgment of divorce because he had

not made a required monthly payment in the amount of $48,699.77.

     The husband stated that he had no independent ability to

make the monthly payments and, therefore, could not be adjudged

in contempt.   In his answer, and later through the

representations of his counsel at the contempt hearing and in

his own affidavit, the husband stated that while he had been

making monthly payments to the wife in the required amount as a

result of loans he had been receiving from his father, in

January, 2013, his father had indicated that he would no longer

be lending monies to the husband for this purpose.19

     After his father decided to stop lending money to him, the

husband requested, by letter, that the two trustees of the 2004

trust make distributions to him on a monthly basis so that he

could comply with the judgment.    Not surprisingly given the

distribution cutoff, which was tied to the divorce, the trustees

declined the husband's request for distributions.

     After hearing, the husband was adjudicated guilty of

contempt for failing to pay to the wife each month the sum of


     19
       The wife acknowledges in her brief that the husband made
five monthly payments to her from August 15, 2012, to December
15, 2012.
                                                                    25


$48,699.77 for the period between January 15, 2013, and April

15, 2013.   Arrearages (including the interest thereon) were

fixed at $200,634.05, and the husband was ordered to pay

attorney's fees to the wife's counsel in the amount of $5,250.

The husband was ordered to jail for a period of sixty days

unless released earlier by the payment of the amounts due.     In

her findings, the judge stated that the husband had violated a

clear and unequivocal order and that he had sufficient assets to

pay what he currently owed.

    On this convoluted record, we are not persuaded that the

contempt judgment can stand under the standard of Birchall,

petitioner, 454 Mass. 837, 853 (2009).   Here the husband did, or

at least ostensibly tried to do, what he was supposed to do

(write the letter to the trustees requesting distributions from

the 2004 trust).   Although one might be disposed to question the

genuineness of all these machinations given the bias of the two

trustees and the husband's father, the outcome of the matter is

that it was not proved by clear and convincing evidence that the

husband wilfully and intentionally violated a clear and

unequivocal order.   Accordingly, the judgment of contempt is set

aside.   See Dominick v. Dominick, 18 Mass. App. Ct. 85, 94

(1984); Flaherty v. Flaherty, 40 Mass. App. Ct. 289, 289 (1996).

    3.   The motions to stay.   Following the entry of the

amended judgment of divorce, the husband filed a motion for stay
                                                                   26


pending appeal, which was denied by the probate judge on March

7, 2013.   Thereafter, the husband filed a motion for stay in

this court pursuant to Mass.R.A.P. 6(a), as appearing in 454
Mass. 1601 (2009), which was denied by a single justice, without

comment, on April 12, 2013.    The husband has appealed from the

order of the single justice.   We see no merit in this appeal.

Indeed, we note that on February 11, 2014, a panel of this court

stayed so much of the amended judgment as required the husband

to pay to the wife the monthly sum of $48,699.77 for twenty-four

months to effectuate the judgment.

     As to the stay during this appeal, that stay shall be

vacated upon entry of the rescript by this court.20

     Conclusion.   In the divorce appeal, docket no. 13-P-906,

the amended judgment is affirmed.    In the contempt action,


     20
        Contrary to the wife's assertion, we decline to hold that
the judge improperly failed to include the husband's
hypothetical breach of fiduciary duty claim (which she values at
$380,000) as a marital asset under G. L. c. 208, § 34. Where,
as here, there is no pending lawsuit against the trustees,
contrast Hanify v. Hanify, 403 Mass. 184, 188 [1988]), and the
record is devoid of indication that the husband intends to file
such an action, we think the hypothetical breach of fiduciary
duty claim is too speculative to be included in the marital
estate.

     We also reject the wife's argument that future trust
distributions to the husband should have been included in the
determination concerning alimony. The judge correctly decided
that "[s]ince Husband's share of the 2004 trust is being
divided, the court will not use any future stream of income from
distributions in assessing alimony."
                                                                     27


docket no. 13-P-1385, the judgment of contempt is vacated.     The

wife's request for appellate attorney's fees and costs is

denied.   In the appeal from the order of the single justice

denying the stay pending appeal, docket no. 13-P-686, the appeal

is dismissed.

                                    So ordered.
    FECTEAU, J. (dissenting, with whom Kantrowitz, J., joins).

In my view, the husband's interest in the 2004 income

distribution trust (the 2004 trust) is too remote and

speculative, too dependent on trustee discretion, and too

elusive of valuation to have been included in the marital estate

for purposes of division.   Therefore, I respectfully dissent

from that part of the majority opinion affirming the portion of

the amended judgment which includes the husband's interest in

the 2004 trust in the marital estate for purposes of division

pursuant to G. L. c. 208, § 34.

    I recognize, as the majority points out, that the existence

of a spendthrift clause within a trust instrument, such as the

trust instrument at issue here, does not necessarily preclude

the trust from being included in the marital estate.    See

Lauricella v. Lauricella, 409 Mass. 211, 216 (1991).    Moreover,

it is also accurate for the majority to state that the

uncertainty of value of a party's interest in an asset alone is

not necessarily sufficient to preclude consideration of the

interest as subject to division.   See id. at 217.   Last, I agree

that the trust at issue here contains an ascertainable standard

-- namely, the "comfortable support, health, maintenance,

welfare, and education" of each member of the class.     However,

each of the aforementioned propositions cannot be viewed in

isolation but, rather, must be read together and in the context
                                                                   2


of the entire trust instrument.   As discussed further infra, the

trust instrument as a whole, including but not specifically

limited to the spendthrift clause, the uncertain value of the

interest, and the discretionary nature of the instrument,

renders the husband's interest in the trust too speculative and

remote for inclusion in the divisible estate.    See D.L. v. G.L.,

61 Mass. App. Ct. 488, 496-497 (2004).

    At the outset, the wife's reliance upon Comins v. Comins,

33 Mass. App. Ct. 28 (1992), is misplaced, as it does not govern

the present case in material respects.   In Comins, the wife was

the beneficiary of a fund "held as a separate trust," for her

sole benefit, that had been settled and funded by her father,

the terms of which provided that "the trustee should 'in its

discretion pay to [the wife] so much or all of the income and

principal of [the trust] as in its discretion it deems advisable

to provide for the comfort, welfare, support, travel and

happiness of [the wife].'"   Id. at 30 & n.4 (emphasis in

original).   The wife was also granted the power to appoint

recipients of the trust corpus upon her death.    Ibid.   In

addition, the trust had a fixed fair market value.    Id. at 30.

It was in this context that we concluded that the judge properly

included in the marital estate the wife's interest in the trust,

stating, inter alia, that "[a]s in Lauricella [v. Lauricella,
409 Mass. at 216,] the wife has a 'present, enforceable,
                                                                   3


equitable right to use the trust property for [her] benefit.'"1

Id. at 31.   Compare Randolph v. Roberts, 346 Mass. 578, 579

(1964) (where Supreme Judicial Court, in discussing trust

established for support of named beneficiary, stated: "[t]he

trust confided exclusively to the discretion of the trustees the

decision whether any principal should be used for the support of

the defendant [beneficiary].   She has no absolute right to the

use of any part of the principal, and could herself compel

principal payments only by showing that the trustees had abused

their discretion by acting arbitrarily, capriciously, or in bad

faith"); Pemberton v. Pemberton, 9 Mass. App. Ct. 9, 20-21

(1980) (where, in case in which trust appears to have contained

ascertainable standard, we stated, "if even apart from the

spendthrift clause a trustee is given the discretionary power to

distribute income or principal to described beneficiaries, 'any

right of any beneficiary to receive anything is subject to the

condition precedent of the trustee having first exercised his

discretion" [quotation and citation omitted]).

     Unlike the trust in Comins, there are a number of

considerations regarding the trust in the present case that


     1
       The sole asset of the trust in Lauricella was a two-family
house, and the Supreme Judicial Court stated that the husband in
that case had exercised his right to use the property during the
marriage by residing in one of the dwelling units in the house.
Lauricella v. Lauricella, 409 Mass. at 212, 216.
                                                                     4


militate against inclusion of the husband's interest in the

trust, for purposes of a division of property in the marital

estate.   First, the trust at issue has an open class and

multiple beneficiaries, in different generations, to whom the

trustees owe fiduciary duties.2    This is in obvious contrast to

the trust in Comins, which had as its sole beneficiary the wife,

and the trust in Lauricella, of which the husband was one of two

beneficiaries.   Given that the trust at issue here has an open

class, both the near-term and long-term interests of the

beneficiaries are implicated.     See D.L. v. G.L., 61 Mass. App.

Ct. at 497 (citing as one factor generational nature of trust in

concluding that husband's interest in trust was too remote and

speculative).

     Second, the "ascertainable standard" in the present case

cannot be read in isolation.    It must be considered in the

context of the terms of discretion in which it is found and of

the entire trust instrument.    While the trust instrument evinces

an intent on the part of the husband's father to benefit the

     2
       There are currently eleven beneficiaries of the 2004 trust
-- the husband and his two siblings, and their eight children.
The judge noted that neither the husband nor his siblings have
grandchildren "at this time." Only the husband and his two
siblings have received any distributions from the 2004 trust to
date. The trust also provides that, until the death of the
donor, the independent trustee is authorized, "in its sole and
absolute discretion, to add one or more spouses of the Donor's
issue as a permissible beneficiary of the income and principal
of any trust established hereunder."
                                                                   5


husband (and the other beneficiaries) for specified purposes, it

grants to the trustees discretion as to the amounts and timing

of distributions and allows the trustees to take into account

(among other factors) funds available from other sources.    The

trustees have made distributions in some years and not in

others.   In short, the husband's interest in the 2004 trust

stands on different footing from a party's interest in cases

where interests are more clearly fixed and certain.   Compare

Lauricella v. Lauricella, 409 Mass. at 216-217 (husband's

interest in trust rightfully included in marital estate where

husband was one of two beneficiaries, and trust was completely

funded by sole asset, which was house in which husband had

regularly resided previously and from sale of which husband

could profit); Comins v. Comins, 33 Mass. App. Ct. at 30-31

(wife's interest in trust properly included in marital estate

where wife was sole beneficiary of separate trust which had

fixed fair market value).

    Significantly, valuation of the husband's interest is too

speculative to stand and further demonstrates why the interest

should not have been included in the estate.   There are serious

problems in this case with respect to the judge's determination

that the husband has a one-eleventh interest in the 2004 trust

which underscore the difficulty of establishing the husband's

interest and undermine the judge's valuation of that interest.
                                                                    6


Simply put, the judge's determination of the husband's one-

eleventh interest, and the valuation that flows therefrom,

should not stand.   Not only does the trust instrument make clear

that the class of beneficiaries is open (and the number of

beneficiaries may well increase), but the trust also allows for

distributions to be made in equal or unequal shares, and upon

consideration, in the trustees' discretion, of funds available

from other sources for the needs of each beneficiary.3

Furthermore, determination of the husband's interest in the

principal amount at that time at one-eleventh places him, and

the wife, by virtue of this ruling, in an unfair advantage, not

only vis-à-vis possible additional beneficiaries, but also in

the event of a deterioration in the trust corpus (which appears

not unlikely given the scrutiny of "for-profit" educational

institutions by the Federal government).4   In the circumstances


     3
       Indeed, the judge acknowledged in her order denying the
motion for stay pending appeal that the exact amount of the
husband's interest in the trust may be uncertain.
     4
       There are two additional problems relating to valuation of
the stocks at issue. First, the nature of the corporations --
for-profit colleges -- is such that shareholders of the
corporations, such as the trust, are obligated to contribute
money to the corporations yearly when the corporations are
attempting to comply with Federal rules and regulations.
Therefore, the trust corpus can fluctuate greatly depending on
the financial needs of the corporations in relation to
compliance with Federal law. Second, the two corporations in
which the trust owns stock are close family corporations and,
thus, it appears that the stocks are not publicly traded.
Common sense dictates that this fact renders the stock even more
                                                                   7


of this case, the fractional share methodology employed by the

judge has produced an arbitrary result.   See Adams v. Adams, 459
Mass. 361, 386 (2011); Ray-Tek Servs., Inc. v. Parker, 64 Mass.

App. Ct. 165, 175 (2005) ("Valuation of assets . . . should be

based on evidence that shows it by a fair degree of certainty

and accuracy" [citation omitted]).5

     The majority makes note of what it considers machinations

on the part of the trustees to discontinue trust payments to the

husband on the eve of the divorce filing in an effort to paint

the husband's interest as remote and speculative where it never

had been previously.   However, the primary focus of the instant

inquiry should be the terms of the trust instrument itself, not

how those terms may be or have been manipulated.   In other




difficult to value and presumably more difficult to sell (if the
trustees decided, in their discretion, to sell the stocks), and
valuation necessarily depends on third-party appraisals only.
It should also be noted that the trust's thirty-six percent
share in one corporation is a nonvoting share, and the
professional trustee testified that there would not be a buyer
for nonvoting shares such as these.
     5
       The wife, in her proposed rationale, took the position
that a disposition of the husband's interest in the 2004 trust
should not be made on an "if and when received" basis. Relying,
in part, on Krintzman v. Honig, 73 Mass. App. Ct. 1124 (2009) (a
case decided pursuant to Appeals Court rule 1:28), she asserted
that such an approach is inappropriate (and essentially
constitutes an illusory division) when it could enable the
trustees to make distributions in a manner that would prevent
her from obtaining the value of the marital asset to which she
is entitled.
                                                                   8


words, consideration of such manipulation must be secondary to

the terms of the trust instrument itself.6

     In addition to the aforementioned issues, inclusion of the

husband's interest in the trust will create practical problems.

Namely, the judge's decision to include the husband's beneficial

interest in the trust as a divisible asset of the marital estate

means that administrative hardships -- in the form of future

litigation -- are not only possible but very likely.     See

Williams v. Massa, 431 Mass. 619, 628 (2000) (court, in

discussing husband's unspecified "contingent remainder

interests," stated: "[n]either the present assignment of a

percentage of a contingent interest's value, nor a future award

     6
       It is worth noting that a trust for the parties' son was
established by the husband's father when the son was born. The
son's private school tuition is currently paid by the trust
which, as of March, 2012, had a market value of approximately
$158,000. The husband's father and his husband's father's wife
pay money into the trust and the husband is the trustee. The
judge found that the husband's father had indicated at trial
that if the husband could not pay for something in connection
with the son's education, he and his wife would ensure that the
son is taken care of through the age of twenty-three, or through
an undergraduate program.

     Similarly, the husband's father established a trust for the
parties' daughter in her name. The husband's father and his
wife deposit money into the trust and the husband is the
trustee. As of March, 2012, the trust had a market value of
approximately $157,000. The judge found that the husband had
indicated that should the funds in the daughter's trust become
insufficient to meet her needs, he would cover any expense. The
husband's father also testified that that he and his wife would
ensure that the needs of the parties' daughter were taken care
of.
                                                                    9


on an 'if and when' basis, avoids administrative hardships

inherent in the valuation of expectant interests or in the

requirement of continued court supervision").     Here, not only

are there administrative hardships inherent in the valuation of

the husband's interest, but continued court supervision looms

large, as the judge's decision appears to envision future

actions by the husband and the trustees (which could conceivably

result in ancillary litigation).   Also, it should be noted that,

unlike alimony, property divisions are not subject to

modification. See Hanify v. Hanify, 403 Mass. 184, 193 (1988)

(Liacos, J., concurring in part and dissenting in part).    This

is important given that the class is open and subject to growth,

thereby making the valuation even more dubious.

    On all of the circumstances, the husband's interest in the

trust should not have been included in the marital estate.

Rather, this interest should have been weighed under the G. L.

c. 208, § 34, criterion of "opportunity of each [spouse] for

future acquisition of capital assets and income."    For this

reason, I dissent.